 



Exhibit 10.4 (e)

Fourth Amendment to Employment Agreement

     THIS AGREEMENT, entered into as of the 27th day of February, 2003. By and
between Rural Cellular Corp. (“RCC” or “Company”) and Richard P. Ekstrand (the
“employee”).

     WHEREAS, the company and the Employee have heretofore entered into an
Employment Agreement dated as of January 22, 1999 (the “Employment Agreement”),
which agreement, as amended, is now in full force and effect; and

     WHEREAS; the Company’s Board of Directors has determined that it is
appropriate and in the best interest of the Company and its shareholders, to
provide for post-retirement benefits for the employee.

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Company and the Employee agree as follows:

Post-retirement Medical Insurance Benefit:

     If the Employee remains employed by the Company until December 31, 2004,
the Company will provide him and his dependents with post retirement medical
insurance benefits at the same cost and coverage levels (most complete coverage
available) as is then provided to active employees of the Company (with a carve
out for Medicare benefits if Employee is covered by them). Medical insurance
benefits will cease should the employee become employed and becomes eligible for
medical insurance benefits provided by the new employer.

     This commitment is subject to change or termination to the same extent the
active employee’s plan is changed or terminated. Coverage will also be provided
if termination occurs before December 31, 2004 due to death, disability,
termination by the Company without cause, or termination by the Employee for
good reason.

     Approved By Compensation Committee on February 27, 2003.



ATTEST Rural Cellular Corporation     By   /s/ Mary Francis Grzych   By   /s/
Paul Finnegan             Chair, Compensation Committe   WITNESS Employee     By
  /s/ Nancy A. Gilbertson   By   /s/ Richard P. Ekstrand             Richard P.
Ekstrand

